


Exhibit 10.1

LOGO [g653490.jpg]

Amendment No. 1
to
Stock Incentive Plan—2000

    Pursuant to the authority conferred by Article XI of the Stock Incentive
Plan—2000 of The Greenbrier Companies, Inc. (the "Plan"), the Plan is amended as
follows:

1.Subparagraphs 7.07(a) and 7.07(d) of the Plan are amended in their entirety to
read as follows:

"(a) In the event the employment or service of a Holder of an Option by the
Company or any Affiliate terminates for any reason other than because of
Disability or death of the Holder, and in the further event that, on the date of
such termination, the Holder shall have obtained the age of at least 62 years,
then, in such event, Options held by such Holder may be exercised in accordance
with the schedule of exercise dates set forth in the applicable Stock Option
Agreement or other governing agreement, at any time prior to the original
expiration date of the Option."

* * * * *

"(d) The Committee, at the time of grant or at any time thereafter, may extend
the expiration periods otherwise applicable to options in the case of
termination of employment or service with the Company or any Affiliate any
length of time not later than the original expiration date of the Option, and
may increase the portion of the Option that is exercisable, subject to such
terms and conditions as the Committee may determine."

2.Except as modified by this Amendment No. 1, the Plan shall remain in full
force and effect and be unamended.

--------------------------------------------------------------------------------


